DECISION
The application of the above-named defendant for a review of the sentence of 20 *24years; 10 years; 20 years; All Consecutive with 20 years suspended imposed on February 18, 1983, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall be amended to Count I, Sexual Intercourse without Consent, 20 years; Count II, Sexual Assault, 10 years; Count III, Sexual Assault, 20 years; all sentences shall be served consecutively, with Counts II and III suspended, and the Defendant shall be under the Supervision of the Department of Adult Probation and Parole for the suspended portion of this sentence. The Defendant shall be designated NON-DANGEROUS.
DATED this 6th day of January, 1984.
The amended sentence makes it more consistent with the recommendation of the Parole Officer, and puts it more in line with other crimes of a similar nature for a first time offender.
We wish to thank Greg Jackson, Attorney from Helena, for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Joseph B. Gary, Mark P. Sullivan, John S. Henson